Citation Nr: 0615158	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-43 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active duty training from January 1984 until 
April 1984 and active service from July 1987 until August 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  For the period of March 17, 2003 to February 14, 2005, 
PTSD was characterized by occupational and social impairment 
with deficiencies in most areas, including work, family 
relations, judgment, thinking and mood, due to symptoms as 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; and difficulty in adapting to stressful 
circumstances.  

2.  For the period beginning February 15, 2005, PTSD is 
characterized by not more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, with general satisfactory functioning, due to such 
symptoms as depressed mood and  anxiety.  


CONCLUSIONS OF LAW

1.  For the period of March 17, 2003 to February 14, 2005, 
the criteria for a 70 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2005).



2.  For the period beginning February 15, 2005, the criteria 
for more than a 30 percent disability evaluation for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in March 2004.  

The March 2004 letter advised the veteran of the documents 
already associated with the claims file and indicated VA 
would obtain medical records from VA medical facilities.  The 
letter requested the veteran provide information concerning 
other treatment he received so VA could assist in obtaining 
these records.  The letter also explained what evidence was 
needed to establish entitlement to the claim for an increased 
initial evaluation.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded.  
Although the RO did not advise the veteran of such 
information, because the claim for an increased initial 
evaluation rating is being denied, no effective date will be 
assigned.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, service personnel file, VA outpatient 
treatment records and private medical records are associated 
with the claims file.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim.  In fact, the veteran indicated in May 2003 and 
March 2005 that he had no additional evidence.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.


The Merits of the Claim

The veteran seeks an increased initial disability evaluation 
for PTSD.  When, as here, a veteran's disability rating claim 
has been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  If warranted by the evidence, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  38 C.F.R. §§ 3.400, 3.500; Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The evidence in this matter supports the assignment of such 
staged ratings, and for the period of March 17, 2003 (the 
date of receipt of the original claim) to February 14, 2005 
(the date of a VA psychiatric examination), the Board will 
grant a 70 percent disability rating.  For the period 
beginning February 15, 2005, the 30 percent disability 
evaluation will be assigned.    

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. §  1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App 119 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

Service connection for PTSD was granted by a June 2003 rating 
decision and a disability evaluation of 30 percent was 
assigned, representing a disability characterized as 
involving an occasional decrease in work efficiency and 
intermittent periods of occupational inability was assigned 
under Diagnostic Code 9411.  However, the record indicates 
that at the time the claim was received, the veteran was 
clearly experiencing a marked difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain relationships - warranting a 70 percent rating. 

In a March 2003 report, H.V., M.D., reported that the veteran 
showed paranoid ideation; impaired short-term memory; 
significant impairment of judgment and that he was displaying 
uncontrollable outbursts of rage and anger.  The veteran was 
noted to be "ruminating" - resulting in an inability to 
focus or concentrate for any prolonged period of time.  The 
veteran was noted to have only minimal insight; and  he was 
isolated - only interacting with his girlfriend, and it was 
noted that he did not see his children.  Also of record was a 
post-service period of incarceration.

The veteran had then been twice married and divorced.  A 
subsequently dated VA treatment note indicated that after the 
veteran began to receive regular treatment for PTSD, he and 
his girlfriend attended consulted a VA mental health care 
provider.  This physician expressed concern to both the 
veteran and his girlfriend because the latter had previously 
obtained a restraining order against the veteran, presumably 
due to acts of domestic violence.  The couple indicated their 
intention to resume their relationship.  
 
The record thereafter indicates that the veteran's symptoms 
varied in severity.  VA treatment records dated in February 
2003 reveal mild PTSD with symptoms of flashbacks, 
nightmares, hypervigilance, cold sweats and agitation.  A VA 
outpatient treatment record dated in January 2004 notes the 
veteran was then beginning to sleep and eat well.  He was 
then noted to have good affect; normal, coherent and goal-
oriented speech and rates the general severity of the 
veteran's symptoms as very mild.  No hallucinations, 
delusions, or obsessions were noted.  No suicidal or 
homicidal ideation was present.  The diagnosis was PTSD, 
chronic, in partial remission and a GAF score of 63 was 
assigned.  The veteran's PTSD was described as clinically 
more stable and responsive to medication.

While the treatment records indicated some improvement of 
symptoms, a March 2004 survey filled out by a VA physician 
concerning the ability to do work related activities reflects 
non-continuous improvement.  The physician rates the veteran 
as having fair ability, or limited but satisfactory ability, 
in functioning independently, understanding, remembering and 
carrying out simple job instructions, maintaining personal 
appearance and demonstrating reliability.  The veteran was 
rated as having poor ability, or seriously limited but not 
precluded ability, in following work rules, relating to co-
workers, dealing with the public, interacting with 
supervisors, and maintaining attention or concentration, 
understanding, and remembering and carrying out detailed work 
instruction.  

The surveying physician indicated that the veteran had no 
useful ability to use judgment, deal with work stress, 
understand, remember and carry out complex job instructions, 
behave in an emotionally stable manner or relate predictably 
in social situations.  The physician noted the veteran was 
prone to outbursts of anger and frustration with a low 
tolerance level.  Additionally, the veteran was described as 
losing focus and concentration and being easily distracted, 
especially by news of Iraq.  The physician reported the 
veteran was able to manage benefits in his own best interest.

However, improvement was again noted in May 2004, as 
reflected by an outpatient treatment record noting PTSD in 
partial remission with a GAF score of 65.  This visit notes 
the veteran's temper was "under control and there was less 
depression and anxiety."  The veteran indicated he would be 
beginning work in the next month.  There was a slight range 
of affect but normal, coherent and goal directed speech.  No 
suicidal or homicidal ideation was demonstrated.  A July 2004 
VA outpatient treatment record relates the veteran was 
employed and "doing well."  The only symptoms cited during 
this visit were some numbing and some inability to be around 
others.

The veteran underwent a VA examination in February 2005 in 
connection with this claim.  The examiner based his opinion 
upon his examination of the veteran, his review of the claims 
file, a social survey, and the veteran's history.  Symptoms 
of hyperarousal, social avoidance, anger and irritability, 
exaggerated startle response, numbing and hypervigilance were 
present.  The examiner indicated the veteran had minor 
difficulties with concentration when doing complex tasks or 
if he was frustrated or distressed.  The veteran was mildly 
anxious.  The veteran reported having 2-3 nightmares per 
month and frequent flashbacks which are exacerbated by news 
of Iraq.  The examiner wrote the veteran's appearance was 
normal with good hygiene and grooming.  The examiner recorded 
the veteran had good eye contact and maintained appropriate 
affect.  The veteran's speech was somewhat pressured, 
however, the veteran projected a rational goal directed 
thought process.  

No hallucinations, delusions, obsessions, compulsions phobias 
or ritualistic behaviors were demonstrated.  The veteran also 
denied suicidal or homicidal ideation.  The veteran's sleep 
was improved and the good judgment and insight was noted.  No 
severe social avoidance was reported, however, the veteran 
stated he does isolate himself and tries to avoid 
uncomfortable situations.  The examiner stated the veteran 
was able to maintain social relationships, specifically with 
the veteran's sister and her children but the veteran also 
related he had a good relationship with his current boss.  
The examiner recorded the veteran manages his own funds, 
drives, does chores, and has only moderately impaired 
personal and social adjustment.  The examiner believed the 
symptomatology was indicative of chronic moderate PTSD, and 
assigned a GAF score of 60.   

Thus, it appears that approximately contemporaneously with 
submission of the claim, the veteran had experienced a period 
of significant mental distress and dysfunction in his life 
due to PTSD symptoms, which as noted above generally support 
the assignment of a 70 percent rating.  Although the record 
suggests that the veteran began to show improvement beginning 
in approximately January to May 2004, (VA outpatient 
treatment records noting the veteran having PTSD in partial 
remission and provided GAF scores of 63 and 65), under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

With application of the benefit-of-the-doubt doctrine, and 
noting that a complete assessment of his psychiatric disorder 
was not undertaken until the VA examination conducted on 
February 15, 2005, the Board finds that the veteran's mental 
disorder did not stabilize until the time of the examination.  
The examination provided a thorough and well-articulated 
reasoning for its finding of chronic moderate PTSD with a GAF 
score of 60, indicative of moderate symptoms and moderate 
difficulty in social, occupational, or school functioning, 
more nearly approximating a 30 percent evaluation rating.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

For the period from March 17, 2003 to February 14, 2005, a 70 
percent disability rating for PTSD is granted.  

For the period beginning February 15, 2005, a 30 percent 
disability evaluation is assigned.    



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


